Order entered February 28,1969, unanimously reversed, on the law, and the motion to dismiss is denied, with $50 costs and disbursements. The statutory requirement of a writing in the ease of contracts to pay compensation for the rendition of services as a finder in connection with the sale of a business opportunity (General Obligations Law, § 5-701, subd. 10) has been held not to apply to an attorney at law, as the statute so precisely declares; and this has been so concluded whether or not an attorney-client relationship existed between the parties. (Harris v. Sobel, 31 A D 2d 529, Rever v. Kayser-Roth Corp., 29 A D 2d 920.) Concur — Stevens, P. J., Capozzoli, McGivern, Nunez and Steuer, JJ.